Memorandum:
Defendant appeals from an order in this medical malpractice action that, inter alia, denied its motion seeking to vacate a judgment entered in plaintiff’s favor pursuant to *1376CPLR 5003-a and ordered defendant to pay costs, disbursements and interest on that judgment. We affirm. Contrary to defendant’s contention, plaintiff satisfied his obligation pursuant to CPLR 5003-a by tendering a general release and stipulation of discontinuance to defendant’s attorney. The general release acknowledged the existence of a Medicare lien and provided “that a portion of the settlement will be paid to Medicare for [the] purpose[ ] of satisfying that lien.” The parties thereafter agreed that defendant was permitted to withhold only $50,000 of the settlement to satisfy the Medicare lien. “Neither CPLR 5003-a, nor the parties’ stipulation of settlement, imposed any additional requirement on the plaintiff or his attorney” (Klee v Americas Best Bottling Co., Inc., 76 AD3d 544, 546 [2010]). Present — Scudder, P.J., Smith, Lindley, Sconiers and Gorski, JJ.